Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 17-25 and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over JFE Steel Corp (hereinafter JFE) (JP 2014162989) in view of Tockert et al (US Pub 2011/0282494 A1).
Regarding claim 17, JFE discloses a stockhouse arrangement for a metallurgical furnace comprising: a set of storage bins for granular material (see Fig. 2; elements 5a-d); a material feeding device associated with said set of storage bins, the material 
Regarding claim 18, JFE discloses a fines collecting bin associated with said material feeding device to collect undersized material screened out by the material feeding device before forwarding the material with desired size to the respective bin (element 15 separating to elements 7 and 8).
Regarding claim 19, JFE discloses said material feeding device comprises a screen unit receiving granular material from the raw material feed system, said screen unit comprising one or more screens of predetermined mesh size and being configured to filter out undersized granular material and forward oversized, desired material to the respective storage bins (element 15 separating to elements 7 and 8).
Regarding claim 20, JFE as set forth above teach all that is claimed except for expressly teaching a vibrator associated with the one or more screens. These features, however, are all well-known means of sifting material through a screen in the mechanical arts and Examiner takes Official Notice of such. Therefore, it would have been obvious at the time the invention was effectively filed to a person having ordinary skill in the art to modify the invention of JFE to include a vibrator with one or more screens as is well known in the art.
Regarding claim 21, JFE discloses said material feeding device is generally centrally located with respect to said set of bins, with said fines collecting bin (see Figs.1 and 2; element 12).
Regarding claim 22, JFE discloses said material feeding device comprises a rotatable platform arranged above the set of storage bins, on which said screen unit is supported (element 21).
Regarding claim 23, JFE discloses said fines collecting bin is arranged below said rotatable platform, to collect fines falling from below said screen unit (element 7).
Regarding claim 24, JFE discloses said material feeding device comprises intermediate conveyor means configured for transporting material with desired granulometry from the screen unit to a respective bin (element 16).
Regarding claim 25, JFE discloses said material feeding device comprises means for transporting undersized material to the fines collecting bin (element 16).
Regarding claim 27, JFE discloses each storage bin has its internal storage area configured to prevent free material fall (element 14).
Regarding claim 28, JFE discloses each storage bin comprises one or more material guide elements forming paths for material from the bin's top region to a lower region, said path(s) being designed to reduce the velocity of the falling material (elements 17-19).
Regarding claim 29, JFE discloses the material guide elements may comprise a vertical or inclined chute (element 19), ladder, stairway, or a vertical rock ladder.
Regarding claim 30, Tockert further teaches said weighing hoppers include diverter bars to avoid degradation and control segregation of materials inside said weighing hoppers (paragraph 0033; element 27 including beams).  It would have been obvious at the time of filing to modify JFE to weigh material fed into the stockhouse, as taught by Tockert, for the purpose of performing a discharge metering function when transporting granular material.
Regarding claim 31, JFE discloses each storage bin has its outlet associated with a material gate (element 18).
Regarding claim 32, JFE discloses said fines collecting bin has an outlet opening onto a fines conveyor (from element 7 through element 18).
Regarding claim 33, JFE discloses the charge conveying system of said stockhouse arrangement cooperates with a top charging equipment arranged above the blast furnace (see Fig. 1; elements 17-19 over element 1).

Allowable Subject Matter
Claim 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a stockhouse arrangement.  The closest prior art does not disclose or make obvious a movable, bi-directional conveyor belt that receives material with desired granulometry from the screening unit; the movable, bi-directional conveyor belt is arranged above the storage bins; the movable, bi-directional conveyor belt is configured so that its ends can be aligned with respective storage bins in a row, to deliver material therein, and so that it can be moved along the row of storage bins in conjunction with the other structures in claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. 
Rejection under USC 112
Regarding the rejection of claim 26, the USC 112 rejection has been withdrawn due to Applicant’s amendment.
Rejection under USC 103
Regarding Applicant’s argument,” That being said, one of the main defects in the obviousness rejection is that the JFE Steel reference is relied upon as being one that a person of ordinary skill in the art would rely upon to result in the claimed invention. However, JFE Steel discloses a top charging system (4) comprising an inclinable sieve (15) in an upper bunker (11), the upper bunker being connected to a lower bunker (14) via at least two gates. The upper and lower bunkers are arranged above the blast furnace (1). The lower bunker has one gate (18) through which the raw material falls in the furnace (1) via a chute (19). Notably, all of the claimed limitations that the Examiner relies upon to reject the claimed invention refer to elements arranged above the blast furnace, i.e. belonging to the top charging system. Accordingly, Applicant respectfully asserts that JFE Steel is non-analogous art because it only relates to the top charging system. MPEP 2143.  Applicant respectfully notes that the Office Action relies on JFE Steel as a primary reference and subsequently concedes that the reference lacks the claimed weighing hopper arranged downstream of each storage bin and outlet associated with a feeding gate. Instead, the Office Action relies on Tockert to allegedly remedy these deficiencies,” the Examiner disagrees.  Applicant’s argument states the arrangement of the stockhouse system in regards to the top charging equipment as a reason for the obviousness rejection being defective.  The Examiner asserts that JFE in view of Tockert teaches the structures as stated in the claims within the flow as described (see rejection above).
Regarding Applicant’s argument,” Specifically, Applicant respectfully points out that the Examiner contends that it would have been obvious to include a weighing mechanism to perform discharge metering function when transporting granular material. This is an unconvincing argument, particularly upon review of Figure 2 of JFE Steel. There is no indication from the JFE Steel disclosure that if this device were modified, specifically by incorporating a weighing hopper at the bottom (downstream of each storage bin 5), that it would result in Applicant’s claimed invention. There is no indication that doing so would still render the JFE Steel device fit for its intended purpose. MPEP 2143,” the Examiner disagrees.  The Examiner asserts that JFE in view of Tockert discloses the present invention.  Specifically, JFE discloses the arrangement including storage bins (element 12), a raw material feed system (element 21), a charge conveying system (elements 17-19), a feeding gate (element 18), and Tockert is used to teach including a weighing mechanism to perform discharge metering function when transporting granular material (paragraph 0033; element 21, 27, and 28) for the purpose of performing a discharge metering function.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALYANAVENKATESHWARE KUMAR/Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655